Exhibit 10.21

WAIVER

WAIVER (this “Waiver”), dated as of April 14, 2008, among CLEARPOINT BUSINESS
RESOURCES, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions parties to the Credit Agreement (as hereinafter
defined) (collectively, the “Lenders”), and MANUFACTURERS AND TRADERS TRUST
COMPANY, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of February 23, 2007 (as amended, supplemented or
otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower will not be in compliance with the financial covenants contained in
Section 6.1(a), (b) and (c) of the Credit Agreement for the period ending
December 31, 2007; and

WHEREAS, the Borrower has requested that the Lenders waive compliance with such
financial covenants for the period ending December 31, 2007 and the Lenders have
agreed to do so on and subject to the terms hereof.

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined.

2. Waiver. The Administrative Agent and the Lenders hereby waive the Borrower’s
compliance with the financial covenants set forth in Section 6.1(a), (b) and
(c) of the Credit Agreement for the period ending December 31, 2007.

3. Representations and Warranties. The Borrower hereby represents and warrants
to the Lenders and the Administrative Agent that:

(a) No Material Adverse Change has occurred since December 31, 2007;

(b) After giving effect to this Waiver, the representations and warranties made
in the Loan Documents are true and correct in all material respects on and as of
the date hereof as if made on and as of the date hereof, except that any such
representation and warranty that is given as of a particular date or period and
relates solely to such date or period is true and correct in all material
respects as of such date or period; and



--------------------------------------------------------------------------------

(c) This Waiver and the Consent and Agreement of Guarantors attached hereto (the
“Consent and Agreement of Guarantors”) have been duly executed and delivered by
the Borrower and the Guarantors, as applicable, and constitute the legal, valid
and binding obligation of the Borrower and the Guarantors, enforceable in
accordance with their terms.

4. Conditions Precedent/Waiver Fee. This Waiver shall become effective as of
April 14, 2008, provided that the Administrative Agent shall have received the
following (such date, the “Effective Date”):

(a) This Waiver duly executed and delivered by the Borrower, the Administrative
Agent and the Lenders;

(b) The Consent and Agreement of Guarantors, a form of which is attached as
Exhibit A hereto, duly executed and delivered by the Guarantors; and

(c) Payment on or before April 17, 2008 of $50,000, representing one-half of the
waiver fee of $100,000. The other one-half of the waiver fee ( i.e., the other
$50,000) shall be payable on May 16, 2008. In furtherance thereof, it shall be
an Event of Default under the Credit Agreement if the Borrower fails to pay the
second installment of the waiver fee on or before May 16, 2008.

5. Affirmations. The Borrower hereby: (a) affirms all the provisions of the
Credit Agreement and the other Loan Documents, (b) agrees that the terms and
conditions of the Credit Agreement and the other Loan Documents shall continue
in full force and effect, (c) acknowledges, confirms and reaffirms that the
collateral pledged under the Loan Document continues to secure the Obligations,
including those arising under the Credit Agreement, and (d) acknowledges and
agrees that it has no defense, set-off, counterclaim or challenge against the
payment of any sums currently owing under the Loan Documents or the enforcement
of any of the terms or conditions thereof.

6. Limited Effect. Except as expressly waived hereby, the Credit Agreement and
the other Loan Documents shall continue to be, and shall remain, unaltered and
in full force and effect in accordance with their terms. None of the waivers
contained herein shall be deemed to operate as a future waiver or modification
of any other term, condition or covenant of the Credit Agreement or any of the
other Loan Documents, or a waiver of any Event of Default or Default other than
the violation of the financial covenants in Section 6.1(a), (b) and (c) of the
Credit Agreement for the period ending December 31, 2007. Without limiting the
foregoing, such waiver shall not extend to or operate as a future waiver of the
provisions of Section 6.1(a), (b) or (c) of the Credit Agreement for any period
ending after December 31, 2007.

7. Release and Indemnity. (a) Recognizing and in consideration of the Lenders’
agreements set forth herein, the Borrower and each Guarantor hereby waives and
releases the Administrative Agent, the Lenders and their respective officers,
attorneys, agents, and employees from any liability, suit, damage, claim, loss
or expense of any kind or nature whatsoever and howsoever arising that the
Borrower or such Guarantor ever had or now has against any of them through and
including the date hereof arising out of or

 

2



--------------------------------------------------------------------------------

relating to any acts or omissions with respect to this Waiver, the Credit
Agreement, the other Loan Documents or any other matters described or referred
to herein or therein or related hereto or thereto.

(b) The Borrower and each Guarantor further hereby agrees to indemnify and hold
the Administrative Agent, the Lenders and their respective officers, attorneys,
agents and employees (collectively, the “Indemnified Parties”) harmless from any
loss, damage, judgment, liability or expense (including counsel fees) suffered
by or rendered against the Lenders or the Administrative Agent or any of them on
account of anything arising out of this Waiver, the Credit Agreement, the other
Loan Documents or any other document delivered pursuant hereto or thereto up to
and including the date hereof; provided that, neither the Borrower nor any
Guarantor shall have any obligation hereunder to any Indemnified Party with
respect to indemnified liabilities arising from the gross negligence or willful
misconduct of such Indemnified Person as finally determined by a court of
competent jurisdiction.

8. Integration. This Waiver constitutes the sole agreement of the parties with
respect to the terms hereof and shall supersede all oral negotiations and the
terms of prior writings with respect thereto.

9. Severability. Any provision of this Waiver which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10. Miscellaneous.

(a) Expenses. The Borrower agrees to pay all of the Administrative Agent’s
reasonable out-of-pocket fees and expenses incurred in connection with the
preparation, negotiation and execution of this Waiver and the other documents
executed in connection herewith, including without limitation, the reasonable
fees and expenses of counsel to the Administrative Agent.

(b) Governing Law. This Waiver shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

(c) Successor and Assigns. This Waiver shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns.

(d) Counterparts. This Waiver may be executed in one or more counterparts, each
of which shall be deemed to be an original, and all of which shall constitute
one and the same instrument.

(e) Headings. The headings of any paragraph of this Waiver are for convenience
only and shall not be used to interpret any provision hereof.

 

3



--------------------------------------------------------------------------------

(f) Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.

[SIGNATURES TO FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CLEARPOINT BUSINESS RESOURCES, INC. By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO

MANUFACTURERS AND TRADERS TRUST COMPANY

as a Lender and as Administrative Agent

By:  

/s/ David W. Mills

Name:   David W. Mills Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

CONFIRMATION AND ACKNOWLEDGMENT OF GUARANTORS



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

Each of the undersigned guarantors (each a “Guarantor”) consents to the
provisions of the foregoing Waiver (the “Waiver”) and confirms and agrees that:
(a) such Guarantor’s obligations under its Guaranty dated as of February 23,
2007 (as amended, the “Guaranty”), relating to the Obligations (as defined in
the Credit Agreement referred to in the Waiver), or its joinder thereto, shall
be unimpaired by the Waiver; (b) such Guarantor has no defenses, setoffs,
counterclaims, discounts or charges of any kind against the Administrative Agent
or any Lender, its officers, directors, employees, agents or attorneys with
respect to the Guaranty and the other Loan Documents to which it is a party;
(c) the provisions of Paragraph 7(a) and (b) of the Waiver are binding on such
Guarantor as if such Guarantor signed the Waiver; (d) the collateral pledged
under the Loan Documents continues to secure the Obligations, including those
arising under the Credit Agreement; and (e) all of the terms, conditions and
covenants in the Guaranty and the other Loan Documents to which it is a party
remain unaltered and in full force and effect and are hereby ratified and
confirmed and apply to the Obligations. Each of the undersigned Guarantors
certifies that all representations and warranties made in the Guaranty are true
and correct in all material respects as of the date of the Waiver. Unless
otherwise defined herein, terms defined in the Credit Agreement referred to in
the Waiver are used herein as therein defined.



--------------------------------------------------------------------------------

WITNESS the due execution of this Consent as of the date of the Waiver,
intending to be legally bound hereby.

 

ALLIED CONTRACT SERVICES, LLC By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO CLEARPOINT RESOURCES, INC. By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO MERCER VENTURES, INC. By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO QUANTUM RESOURCE CORPORATION By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO STAFFBRIDGE, INC. By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO CLEARPOINT ADVANTAGE, LLC By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO



--------------------------------------------------------------------------------

CLEARPOINT MANAGED SERVICES, LLC By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO CLEARPOINT WORKFORCE, LLC By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO CLEARPOINT HR, LLC By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO EMGATE SOLUTIONS GROUP, LLC By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO ASG, LLC, a Rhode Island limited liability
company By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO



--------------------------------------------------------------------------------

ASG, LLC, a Florida limited liability company By:  

/s/ Kurt Braun

Name:   Kurt Braun Title:   CFO